Citation Nr: 0528121	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The veteran testified at a videoconference hearing held 
before the Board on September 14, 2005, in connection with 
his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reason for remand:  VA examination with medical opinion 
needed to decide the claim.  VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Given 
the history noted below, the Board concludes that such an 
examination with opinion is necessary in this case.

The veteran's service medical records indicate that he was 
provided a pre-induction examination in February 1969 during 
which he reported having a medical history of frequent 
indigestion and stomach trouble.  The examining physician 
noted that the veteran had heartburn for which no 
prescription was needed.  In July 1969, he sought treatment 
on several occasions with a history of epigastric discomfort 
that had begun six months earlier.  A physical examination 
revealed epigastric tenderness.  The veteran returned in 
February 1970 with complaints of vomiting and stomach cramps, 
and he was assessed as having acute enteritis.  He was seen 
again in September 1970 at which time he indicated that he 
had been experiencing abdominal distress during the previous 
three weeks.  It was noted that he had a history of ulcers as 
well as a hookworm manifestation in July and August 1969, but 
no diagnosis was rendered during his September 1970 
appointment.

In addition, the Board notes that private medical records 
dated from June 2001 to December 2001 and VA medical records 
dated in January 2005 indicate that the veteran's medical 
problems include GERD.  Moreover, on a January 2005 VA 
Progress Note, a doctor noted under "Assessment/Plan" a 
history of a gunshot wound to the abdomen sustained several 
years after service in 1977, partial colectomy/resection, and 
chronic abdominal pain.  The doctor also noted that the 
veteran was seeking disability benefits due to "[symptoms] 
which could be related to [service-connected] disorder of 
enteritis dating from [19]69 rather than [gunshot wound] of 8 
y[ea]rs later."  The Board notes that it is unclear whether 
the doctor was simply recording history provided by the 
veteran or whether the doctor herself thought that certain 
current symptoms "could be related" to enteritis treated in 
service rather than the post-service gunshot wound.  The 
doctor also noted a diagnosis of GERD and that the veteran 
attributed this disorder "to service related issues."  
Given the complaints and symptoms noted during service, the 
present diagnosis of GERD, and the ambiguous statement of the 
doctor on the January 2005 Progress Note about a relationship 
between current symptoms and enteritis in service, the Board 
concludes that a VA examination with a medical opinion is 
necessary for the purpose of determining the nature and 
etiology of any gastroesophageal disease that may be present. 

In addition, it appears that there may additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that VA medical records dated in January 2005 
indicate that the veteran had an upper gastrointestinal 
series performed in November 2004.  However, the claims file 
does not contain treatment records documenting that 
diagnostic test.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's GERD.

Further, the Board observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  In this regard, the veteran indicated in his 
September 2005 hearing testimony before the Board that he was 
in receipt of supplemental security income (SSI).  However, 
the records upon which this decision was based are not 
associated with the claims file, and it is unclear as to 
whether any of the records pertain to GERD.  Therefore, the 
RO should obtain and associate such records with the 
veteran's claims folder.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his GERD.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file.  A 
specific request should be made for VA 
medical records dated from March 2004 to 
the present.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any GERD that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to render 
opinions on the following matters:

(1)  Given the complaints noted on the 
February 1969 pre-induction examination 
report and the examiner's notation of 
heartburn, as well as the complaints 
noted during service, please render an 
opinion on the likelihood (likely, at 
least as likely as not, unlikely) that 
the veteran's current GERD preexisted 
his military service?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.)

(1)(a)  If it is likely or at least as 
likely as not that GERD preexisted 
service, did the disorder worsen in 
severity during service, and if so, was 
the increase in severity consistent with 
the natural progression of the disease 
or did the increase represent a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  

(1)(b)  If the veteran's current GERD is 
unlikely to have preexisted his military 
service, the examiner is requested to 
indicate the likelihood (likely, at 
least as likely as not, unlikely) that 
the current gastrointestinal disorder 
had its onset in service or is related 
to his symptomatology in service or is 
otherwise causally or etiologically 
related to a disease or injury incurred 
in service as shown by the service 
medical records as opposed to its being 
related to some other cause or factors 
to include the history of a gunshot 
wound to the abdomen after service in 
1977.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

